Citation Nr: 1222428	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  04-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic gastrointestinal disorder.

The Veteran appeared for a hearing before a Decision Review officer (DRO) in October 2004, and hearings before the Board in December 2005 and June 2008.  Transcripts of these hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The case has been remanded to the RO for additional evidentiary and procedural development in September 2006, February 2008, August 2008, and January 2010.  Following the latest remand, the denial of service connection for a chronic gastrointestinal disorder was confirmed in an October 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in December 2011 and the Veteran now continues his appeal.


FINDINGS OF FACT

A chronic gastrointestinal disorder did not have its onset during active military service.


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for a chronic gastrointestinal disorder decided herein stems from the Veteran's application to reopen his claim for this disability, which was filed in November 2001.  The claim was reopened for review on the merits on the basis of his submission of new and material evidence.  VCAA notice letters addressing the applicability of the VCAA to the claim for service connection for a chronic gastrointestinal disorder and of VA's obligations to the Veteran in developing the claim were dispatched to him during the course of the claim in January 2004 and September 2006, which collectively satisfy the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that fully compliant notice was not furnished until after the initial adjudication of the claim, the later notices were followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in October 2011, thereby curing the defective notice error. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service medical records and VA and private treatment records for the period from 1979 to 2010 have been obtained and associated with the claims file.  The Board notes that the Veteran has reported receiving treatment at several VA and private medical facilities, whose records were not made a part of the evidence.  The prior remands of September 2006, February 2008, August 2008, and January 2010, were largely for the purpose of ensuring that all reasonable attempts to obtain records reported as relevant by the claimant were undertaken.  In this regard, the Board observes that records specifically sought on remand were either successfully obtained, or appropriate VA memorandums making a formal finding of their unavailability were entered into the claims file.  Otherwise, reports of contact and/or correspondence from the identified healthcare providers in response to VA requests for records indicate their unavailability due to being destroyed per each healthcare provider's individual records keeping policies.  Thusly, the Board finds that VA has substantially complied with the Board's prior remands and no further remand is warranted to undertake any corrective development as such development would be futile.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
VA has also provided the Veteran with medical examinations in December 2006 and June 2009, in which nexus opinions were obtained that addressed the gastrointestinal claim at issue, as well as an additional addendum opinion in September 2009.  The VA medical examiners indicated in their examination reports and addendum that they had reviewed the Veteran's claims file and related clinical records in conjunction with their examinations, and the nexus opinions addressing the relationship between the Veteran's military service and his current gastrointestinal diagnoses are based on the VA examiners' review of the Veteran's pertinent clinical history.  The Board thus deems the aforementioned VA examinations and opinions to be adequate for purposes of adjudicating the claim for VA compensation for a chronic gastrointestinal disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for a chronic gastrointestinal disorder and that no further development in this regard is necessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic gastrointestinal disorder.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.306(b) (2011).  

Certain chronic diseases, including peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

The Veteran's National Guard enlistment examination report, dated in May 1974, shows normal gastrointestinal findings were obtained and that he had no history of stomach, liver, or intestinal trouble.  Although a November 1974 National Guard medical note shows treatment for complaints of stomach pain of four days' duration, no diagnosis was presented and a January 1975 examination report reflects normal gastrointestinal findings with no history of stomach, liver, or intestinal trouble.

The Veteran entered active duty in July 1976.  As relevant, the Veteran's service medical records from active duty show that he was treated in August 1976 for complaints of nausea, vomiting, and diarrhea, and was diagnosed with "probably gastroenteritis."  

In January 1977 the Veteran was treated for complaints of stomach pain of two weeks' duration, which was assessed as constipation.  In May 1977 he was treated for stomach cramps and diagnosed with gastroenteritis.  In July 1977, he was treated for hematemesis (vomiting blood) and was diagnosed as "? normal."  A January 1978 treatment note reflects that he reported using antacid pills.

The report of a January 1979 separation examination reflects normal gastrointestinal findings.  The Veteran indicated that he had a history of stomach, liver, or intestinal trouble on the medical history questionnaire that accompanied the examination report.

The Veteran separated from active duty in February 1979 and immediately filed a claim for VA compensation for a chronic gastrointestinal disability.  Pursuant to this claim, he was provided a medical examination by VA in March 1979, which showed clinically normal gastrointestinal findings and no diagnosis of any gastrointestinal disorder.

A private treatment note reflects the Veteran's complaints of feeling bloated with hiccups in 1996.  VA treatment notes dated in 1998 show complaints of stomach cramps and diffuse epigastric tenderness with a reported history of prior treatment for a gastric ulcer in 1985 (which is not confirmed by the current objective clinical record).  

A private emergency room admission report dated in May 1999 shows that the Veteran was admitted for chest pain.  Examination of his vital organs noted incidentally that his gastrointestinal system was normal, with no abdominal pain, melena, hematochezia, hematemesis, diarrhea, appetite disturbance, nausea, or vomiting.

VA treatment notes dated 2002 - 2005 reflect treatment for epigastric pain associated with diagnoses of gastritis, gastroesophageal reflux disease (GERD), gastrointestinal dyspepsia, hiatal hernia, and a helicobacter pylori infection.  

Transcripts of an October 2004 DRO hearing, a December 2005 hearing before a Veterans Law Judge no longer in the Board's employ, and a June 2008 hearing before the undersigned show, in essence, that the Veteran reported onset of chronic stomach pain in service with continuity of symptomatology thereafter to the present day.  He reported that he went on sick call several times for treatment at sick bay for his gastroenterological complaints, for which he was merely prescribed antacid medication.  He expressed his personal opinion that he received only cursory treatment for his symptoms in service, and that had he been provided with an actual medical examination a chronic gastrointestinal disorder would have been detected and diagnosed.  

The report of a December 2006 VA gastrointestinal examination shows that following review of the Veteran's claims file, the examiner determined that the Veteran was treated for gastritis in 2003 - 2005, but on current examination in December 2006, no detectable clinical diagnosis of a chronic stomach disorder was present.

The report of a June 2009 VA gastrointestinal examination shows that following review of the Veteran's claims file, the examiner noted the Veteran's history of treatment for gastrointestinal complaints during active duty, as indicated in his service medical records.  His history of GERD and helicobacter pylori infection were also noted.  He was recently hospitalized in December 2008 and January 2009 for stomach pain of unknown etiology.  Following examination and clinical testing, the examiner determined that there was no objective evidence of current active GERD, hiatal hernia, gastric ulcer, gastric paresis, duodenal ulcer, inflammatory bowel disease, and chronic liver disease.  The Veteran's history of gastric helicobacter pylori infection was determined to have occurred after service and resolved with medical therapy without residual pathology.  The Veteran was positively diagnosed with fecal stasis (constipation) that was deemed to be consistent with natural aging and current irritable bowel syndrome (IBS) and chronic cholecystitis (abdominal pain associated with the gall bladder) without cholelithiasis (gallstones).  In her commentary, the VA examiner presented the following statement:

The veteran had several episodes of acute gastroenteritis during service, occasional stomach pain for varied reasons.  He had one episode of reported blood in emesis [vomit], which is not rare, and it was not followed by anemia or recurrent bleeding.  There is no objective evidence to support a chronic [gastrointestinal] condition in service.

In the VA examiner's subsequent addendum in September 2009, she presented the following statement:

[The Veteran's] Irritable bowel syndrome [is] Less likely than not caused by or related to service.

[The Veteran's] chronic cholecystitis without cholelithiasis [is] Less likely than not caused by or related to service.

There is neither objective evidence nor compelling clinical evidence to support [onset of] either [irritable bowel syndrome or chronic cholecystitis without cholelithiasis] during service. 

VA and private medical records reflect that the Veteran was a training instructor and machine gun operator in active duty, with post-service careers in janitorial work, painting, autobody work, and construction, and that he was now a full-time minister.

The Board has considered the evidence presented above and finds that the preponderance of the objective medical evidence is against the Veteran's claim for VA compensation for a chronic gastrointestinal disorder.  The June/September 2009 VA medical opinions indicate that the Veteran's gastric complaints noted during his period of active duty were acute in nature and not representative of onset of a chronic gastrointestinal disorder.  The opinion further stated that the Veteran's current diagnoses of IBS and cholecystitis did not have their onset in active duty or are otherwise related to military service.  The fecal stasis (constipation) that the Veteran currently has is clinically attributed to the natural aging process and not to military service.  The Veteran's post-service diagnoses of GERD and helicobacter pylori infection are currently resolved and the clinical record does not indicate that these syndromes are related to his period of active duty.

To the extent that the Veteran asserts that his current gastrointestinal symptoms had their onset in military service and continued unabated from that time to the present, the Board finds that his statements as to continuity of his perceived gastrointestinal symptoms are not credible for purposes of establishing, in and of themselves, a nexus with service as they are contradicted by the objective medical evidence, which shows no diagnosis of any acute or chronic gastrointestinal disorder on VA examination conducted in March 1979, almost immediately after his separation from active duty, and subsequent post-service medical records reflecting normal gastrointestinal findings on clinical examination during emergency room admission in May 1999.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To the extent that the Veteran attempts to link his current gastrointestinal diagnoses to his period of military service based on his own knowledge of his medical condition,  because the evidence demonstrates that he is not a medically trained professional, he lacks the competence to make medical diagnoses or present commentary and opinion on matters of medical causation and etiology.  His statements are therefore entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.

As there is no persuasive clinical evidence linking the Veteran's present gastrointestinal diagnoses to his period of service, and as the Board has rejected the credibility of the Veteran's statements regarding continuity of gastrointestinal symptoms since service, and as the Veteran is otherwise not competent to present a medical opinion linking his current gastrointestinal diagnoses to active duty, his claim of entitlement to service connection for a chronic gastrointestinal disorder must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic gastrointestinal disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


